United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
New Orleans, LA, Employer
)
___________________________________________ )
B.R., Appellant

Appearances:

Docket No. 07-1765
Issued: December 21, 2007

Case Submitted on the Record

Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 1, 2007, which denied her claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue on appeal is whether appellant has met her burden of proof in establishing that
she sustained a chest injury in the performance of duty.
FACTUAL HISTORY
This is the second appeal in this case. In a December 23, 2003 decision, the Board
affirmed a February 10, 2003 Office decision which denied appellant’s request for a review of
the merits of her claim. The Board determined that appellant failed to show that the Office
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by the Office or submit relevant and pertinent new evidence not

previously considered by the Office.1 The facts and the circumstances of the case up to that
point are set forth in the Board’s prior decision and incorporated herein by reference.2
In a letter dated September 30, 2004, appellant requested reconsideration. In a
December 5, 2000 medical form report, signed by a nurse, it was noted that she experienced
pressure on her chest and could not complete her shift at work. In a December 12, 2001 form
report, a physician whose signature is illegible, noted that appellant reported severe chest pain in
the sternum area and neck pain and was transported to a hospital for treatment. Appellant
submitted several return to work slips prepared by Dr. Anthony J. Bouligny, a Board-certified
internist, dated December 14, 2001 to October 28, 2003. Dr. Bouligny noted that appellant was
treated for hypertension, cervical spine pain, headaches, chest pain and costochondritis. A
magnetic resonance imaging (MRI) scan of the left shoulder dated October 21, 2002 revealed
mild tendinosis with mild degenerative changes seen in the acromioclavicular and humeral head.
Employing establishment medical records dated May 1, 2003 noted that appellant was treated for
chest pain in the sternum area of the chest. An MRI scan of the right shoulder dated July 28,
2003 revealed a possible small partial tear of the supraspinatus tendon.
In a decision dated June 14, 2005, the Office denied modification of a January 31, 2002
decision.
In a letter received on February 8, 2006, appellant requested reconsideration. Appellant
submitted an x-ray of the chest dated November 23, 2000 which revealed mild cardiomegaly. A
November 23, 2000 emergency room report from Dr. Victor M. Garcia-Prats, Board-certified in
emergency medicine, noted that appellant presented with aching chest pain in the superior
anterior of the chest which radiated to her back and was exacerbated by movement. He
diagnosed chest wall pain and musculoskeletal pain. In an attending physician’s report of the
same date, Dr. Garcia-Prats noted that appellant was pulling an over-the-road container and
pulled muscles in the chest and back. He diagnosed muscular strain of the back and chest and
noted with a checkmark “yes” that appellant’s condition was caused or aggravated by an
employment activity. An injury information report dated November 27, 2000 noted that on
November 23, 2000 appellant was connecting a mail container and experienced chest and back
pain.
Appellant submitted reports from Dr. Joseph Rauchwerk, a Board-certified orthopedic
surgeon, dated June 25 and July 18, 2001. He noted that on November 23, 2000 appellant was
pulling a mail container and had pain in the mid-back, right arm and anterior chest wall.
Appellant noted that an MRI scan of the cervical spine revealed multilevel disc derangement and
shoulder impingement. Dr. Rauchwerk diagnosed kyphoscoliosis, advanced dorsal disc
derangement multilevel, impingement syndrome of the right shoulder, cervical spondylosis and
probable disc displacement with radiculitis and radiculopathy and recommended appellant return
to light duty. In reports dated July 25 and August 22, 2001, he opined that appellant’s
supraspinatus tendinitis, acromioclavicular joint arthritis and cervical spondylosis were
1

On November 28, 2000 appellant filed a claim alleging that on November 23, 2000 she experienced chest pain
when connecting a road container to a tow motor while in the performance of duty.
2

Docket No. 03-1297 (issued December 23, 2003).

2

aggravated by her job. Dr. Rauchwerk diagnosed cervical disc displacement, thoracic
spondylosis and shoulder impingement and recommended arthroscopic shoulder surgery. In an
August 28, 2001 report, he noted that appellant had job-related supraspinatus tendinitis and
secondary impingement syndrome and acromioclavicular joint arthritis of the right shoulder and
was undergoing arthroscopic surgery.
On November 14, 2001 Dr. Rauchwerk noted treating appellant for a job-related injury
that occurred on November 23, 2000 for which she presented with neck, chest, scapular and right
shoulder pain. He diagnosed rotator cuff syndrome, acromioclavicular joint hypertrophy, spur of
the acromion, impingement syndrome and cervical spondylosis. On December 11, 2001 he
noted that appellant reported having chest and right arm pain after pulling heavy equipment.
Dr. Rauchwerk diagnosed cervical spondylosis, supraspinatus tendinitis and impingement of the
right shoulder and opined that appellant’s job-related injury that resulted from pulling the heavy
equipment “could have created the bursitis of the right shoulder” even though she had a
preexisting abnormal acromion. Dr. Rauchwerk noted that the cervical spondylosis was also
preexisting but the actual pulling incident aggravated the preexisting problem responsible for her
chest pain.
In an August 23, 2005 report, Dr. Kenneth N. Addato, a Board-certified orthopedic
surgeon, treated appellant for an injury which occurred after lifting a tray of mail in 2003 which
caused neck and bilateral shoulder pain. He noted appellant’s history was significant for a neck,
chest and shoulder injury which occurred in November 2000. Dr. Addato diagnosed cervicalgia,
unspecified disorders of the bursae and tendons in the shoulder and returned appellant to
restricted duty.
In a decision dated May 3, 2006, the Office denied modification of the June 14, 2005
decision.
By letter dated March 30, 2007, appellant requested reconsideration. In a May 18, 2005
report, Dr. Evalina Burger, an orthopedic surgeon, noted that appellant presented with middle
and lower back pain. She indicated that appellant’s chest pain improved after starting asthma
treatment. Dr. Burger noted that x-rays of the spine revealed severe kyphosis and severe anterior
spurring and disc space collapse and recommended a bone mineral density study.
In a decision dated June 1, 2007, the Office denied modification of the May 3, 2006
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability or specific condition for which
compensation is claimed is causally related to the employment injury. These are the essential

3

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 The weight of the medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS
The Office properly found that the November 23, 2000 lifting incident occurred as
appellant alleged. The Board finds, however, that the medical evidence is insufficient to
establish that appellant sustained a chest injury causally related to the November 23, 2000
incident.
Appellant submitted an emergency room report from Dr. Garcia-Prats dated
November 23, 2000. Dr. Garcia-Prats noted that appellant presented with aching chest pain in
the superior-anterior of the chest which radiated to her back and was exacerbated by movement.
However, he did not address a history of the injury or the employment factors believed to have
caused or contributed to appellant’s condition.8 Additionally, Dr. Garcia-Prats failed to provide
3

Gary J. Watling, 52 ECAB 357 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
8

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history have little
probative value).

4

a rationalized opinion regarding the causal relationship between appellant’s condition and the
factors of employment believed to have caused or contributed to such condition.9 In an attending
physician’s report of the same date, he noted that appellant was pulling a container and pulled
muscles in the chest and back. Dr. Garcia-Prats diagnosed muscular strain of the back and chest
and noted with a checkmark “yes” that appellant’s condition was caused or aggravated by an
employment activity. However, the Board has held that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s condition was related to the history given is of little probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal
relationship.10
Appellant also submitted several return to work slips prepared by Dr. Bouligny dated
December 14, 2001 to October 28, 2003, who noted treating appellant for several conditions.
However, Dr. Bouligny did not relate any diagnosed condition to the November 23, 2000
employment incident.
Appellant submitted reports from Dr. Rauchwerk who noted that on November 23, 2000
appellant was pulling a container at work and had pain in the mid-back, right arm and anterior
chest wall. Dr. Rauchwerk diagnosed kyphoscoliosis, advanced dorsal disc derangement
multilevel, impingement syndrome of the right shoulder, cervical spondylosis and probable disc
displacement with radiculitis and radiculopathy. However, he failed to provide a rationalized
opinion regarding the causal relationship between appellant’s diagnosed conditions and the
factors of employment believed to have caused or contributed to such condition. In reports dated
July 25 to November 14, 2001, Dr. Rauchwerk noted that appellant’s supraspinatus tendinitis
was job related and that the acromioclavicular joint arthritis and cervical spondylosis were
aggravated by her job. However, these do not contain rationale in which the physician explains
the reasons why appellant’s neck, chest, scapular and right shoulder conditions were work
related. Dr. Rauchwerk also did not explain the reasons why appellant’s symptoms would not be
attributable to her preexisting abnormal acromion and cervical spondylosis. In a report dated
December 11, 2001, he noted that appellant reported developing chest and right arm pain after
pulling heavy equipment. Dr. Rauchwerk diagnosed cervical spondylosis, supraspinatus
tendinitis and impingement of the right shoulder and opined that appellant’s job-related injury
that resulted from pulling the heavy equipment “could have” created the bursitis of the right
shoulder. Although he noted that appellant’s condition “could have” been work related, he
couched his opinion in speculative terms. The Board has held that medical opinions which are
speculative or equivocal in character have little probative value.11 Therefore, this report is also
insufficient to meet appellant’s burden of proof.
Dr. Addato’s report dated August 23, 2005 noted appellant’s treatment for an injury
which occurred after lifting a tray of mail in 2003 and caused neck and bilateral shoulder pain.
9

See Jimmie H. Duckett, supra note 7.

10

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

11

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).

5

He noted that appellant’s history was significant for a neck, right shoulder and chest injury which
occurred on November 23, 2000 while at work. However, Dr. Addato failed to provide a
rationalized opinion regarding the causal relationship between appellant’s neck and bilateral
shoulder pain and the factors of employment believed to have caused or contributed to such
condition.12 Additionally, he appears to attribute appellant’s condition to a work injury which
occurred in 2003. Therefore, this report is insufficient to meet appellant’s burden of proof.
In a May 18, 2005 report, Dr. Burger noted that x-rays of the spine revealed severe
kyphosis, severe anterior spurring and disc space collapse and noted improvement in appellant’s
chest pain after starting asthma treatment. However, this report does not specifically address
whether appellant sustained a work-related injury on November 23, 2000.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.13
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a chest injury causally related to her November 23, 2000 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

Jimmie H. Duckett, supra note 7.

13

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

